DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 remain pending in the application. 

Claim Objections
Claim 18 is objected to because of the following informalities: Lines 4-7 recite “comprising an arcuate track, guide block secured to the base comprising a linear track generally aligned with the longitudinal axis of the supply block, and the supply block further comprising an follower received in both”. It is suggested to add “a” before “guide block” as the transition is a bit awkward such that it would read “comprising an arcuate track, a guide block secured to the base comprising a linear track”. Further it is suggested to change “an” after “comprising” to “a” such that it would read “comprising a follower received”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the luer fitting" in line 1. There is insufficient antecedent basis for this limitation in the claim, as claim 20 is dependent on clam 11 and claim 11 does not mention a luer fitting.
For examination, it will be interpreted that claim 20 is dependent on claim 19 as claim 19 recites a luer fitting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danek (US-5452824-A).
Regarding claim 1, Danek teaches an actuator for a syringe, the syringe comprising an elongated barrel having a first end, and a cap secured to the first end having a through-bore, the actuator comprising:
a source of pressurized air;
As stated by column 3 lines 65-67 and column 4 lines 1-14, pressurized air is supplied in air line 100. It is not seen in Figure 2 the source of pressurized air, however as pressurized air is being supplied through air line 100 there is a source. 
b) a support (lower bracket 20) for receiving and locating the syringe (column 3 lines 34-35, Figure 2); and 
c) a supply block (air cylinder 50) configured to receive pressurized air from the source and having an outlet (opening 48) for delivery of pressurized air, the supply block (50) being movable between a first position spaced apart from the cap of the syringe and a second position in contact with the cap with fluid communication being established between the outlet (48) of the supply block (50) and the through-bore in the cap (column 3 line 66, column 4 lines 8-9, Figure 2).
	It is stated by column 3 lines 37-42 that when a toggle switch 94 is actuated, the upper bracket 40 is drawn down to clamp the syringe 10 between upper and lower brackets 20 and 40. Column 3 lines 42-45 states that during clamping, a cylindrical portion of cover 42 engages inner bore 70 of syringe 10. Column 3 lines 35-66 recites “an air cylinder 50 mounted on the upper bracket 50 of the clamping assembly” it is understood that this is a typo as upper bracket is 40. Therefore, it is understood that the air cylinder 50 (supply block) will move with the upper bracket 40 between the two positions. Therefore, in the first position seen in Figure 2 the air cylinder 50 (supply block) will be spaced apart from the syringe, and when the toggle switch 94 is actuated to move the upper and lower brackets 40 and 20 the opening 48 (outlet) of air cylinder 50 (supply block) will be in fluid communication with the syringe 10. 
	Note: it is understood that the apparatus of Danek is capable of working on a syringe having a cap secured to a first end having a through-bore. 
Regarding claim 2, Danek further teaches a seal (O-ring 44) associated with one of the outlet (48) of the supply block (50) and the through-bore in the cap to provide a seal between the outlet (48) of the supply block (50) and the through-bore in the cap when the supply block (50) is in the second position (column 3 line 44, Figures 2-3).
It is stated by column 3 lines 44-45 that the O-ring 44 (seal) provides an air-tight seal with the inner bore 70 of the syringe 10, and it is seen in Figures 2 and 3 that the O-ring 44 is at the opening 48 (outlet). Therefore, it is understood that the O-ring 44 (seal) is associated with the opening 48 (outlet) of air cylinder 50 (supply block). 
Regarding claim 3, Danek further teaches a base (clamping cylinder 30), the source of pressurized air, the support for receiving the syringe (20), and the supply block (50) being mounted to the base (30) (column 3 line 35).
It is understood that even though the source of pressurized air is not shown in Figure 2, the source is capable of being mounted on the clamping cylinder 30 (base). Column 3 lines 34-36 recites “Lower bracket 20 supports a clamping cylinder 30 as well as upper bracket 40”, however it is understood that as all components are connected to one another, the clamping cylinder 30 (base) will similarly support lower bracket 20 (support for receiving syringe) and air cylinder 50 (supply block). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danek (US-5452824-A) in view of translated Chen (CN-107367432-A). 
Regarding claim 12, Danek teaches the actuator of claim 1. Danek does teach an air flow pathway from the source of pressurized air to the supply block. As it is seen in Figure 2 of Danek that there is air line 100 that comes from the pressurized source (Danek; Column 4 lines 5-8).  
However, Danek does not teach one or more valves for controlling air flow through the air flow pathway, one or more pressure sensor for measuring air pressure within the air flow pathway and providing a signal indicative of the air pressure, and a programmable controller configured to automatically control air flow through the air flow pathway by actuation of the one or more valves in response to signals received from the one or more sensors.
In the same problem solving area of applying pressure to a pipeline, Chen teaches a pressure supply device, a pressure sensor, an electric control valve, and a central controller to regulate gas pressure in the pipeline (Chen; abstract). 
Specifically, Chen teaches a compressor 1, pipeline 2, oven 6, first pressure sensor 4, first electric control valve 3, second pressure sensor 8, second electric control valve 9, central controller 10, and pressure reducing valve 5 (Chen; bottom of page 3). The bottom of page 3 of Chen states that the compressor 1 is a gas generating device. In the middle of page 4 of Chen, it describes that the first pressure sensor 4 and second pressure sensor 8 monitor the air pressure inside the pipeline, where the signal is an electric signal that is then transmitted to the central controller 10. Based on the signals from the first pressure sensor 4, the controller 10 adjusts the first electric control valve 3 to open and close. Based on the signals from the second pressure sensor 8, the controller controls the second electric control valve 9 to open and close. 
It would have been obvious to one skilled in the art to modify the apparatus of Danek such that it includes the pressure sensors, control valves, and controller as taught by Chen because Chen teaches that the combination of these devices constitute a pressure regulating system, and that with the central controller receiving feedback from the sensor to control the valves, the pressure is changing in a certain range (Chen; middle of page 4). 
Regarding claim 13, Danek teaches the actuator of claim 2. Danek does teach an air flow pathway from the source of pressurized air to the supply block. As it is seen in Figure 2 of Danek that there is air line 100 that comes from the pressurized source (Danek; Column 4 lines 5-8).  
However, Danek does not teach one or more valves for controlling air flow through the air flow pathway, one or more pressure sensor for measuring air pressure within the air flow pathway and providing a signal indicative of the air pressure, and a programmable controller configured to automatically control air flow through the air flow pathway by actuation of the one or more valves in response to signals received from the one or more sensors.
In the same problem solving area of applying pressure to a pipeline, Chen teaches a pressure supply device, a pressure sensor, an electric control valve, and a central controller to regulate gas pressure in the pipeline (Chen; abstract). 
Specifically, Chen teaches a compressor 1, pipeline 2, oven 6, first pressure sensor 4, first electric control valve 3, second pressure sensor 8, second electric control valve 9, central controller 10, and pressure reducing valve 5 (Chen; bottom of page 3). The bottom of page 3 of Chen states that the compressor 1 is a gas generating device. In the middle of page 4 of Chen, it describes that the first pressure sensor 4 and second pressure sensor 8 monitor the air pressure inside the pipeline, where the signal is an electric signal that is then transmitted to the central controller 10. Based on the signals from the first pressure sensor 4, the controller 10 adjusts the first electric control valve 3 to open and close. Based on the signals from the second pressure sensor 8, the controller controls the second electric control valve 9 to open and close. 
It would have been obvious to one skilled in the art to modify the apparatus of Danek such that it includes the pressure sensors, control valves, and controller as taught by Chen because Chen teaches that the combination of these devices constitute a pressure regulating system, and that with the central controller receiving feedback from the sensor to control the valves, the pressure is changing in a certain range (Chen; middle of page 4). 
Regarding claim 14, Danek teaches the actuator of claim 3. Danek does teach an air flow pathway from the source of pressurized air to the supply block. As it is seen in Figure 2 of Danek that there is air line 100 that comes from the pressurized source (Danek; Column 4 lines 5-8).  
However, Danek does not teach one or more valves for controlling air flow through the air flow pathway, one or more pressure sensor for measuring air pressure within the air flow pathway and providing a signal indicative of the air pressure, and a programmable controller configured to automatically control air flow through the air flow pathway by actuation of the one or more valves in response to signals received from the one or more sensors.
In the same problem solving area of applying pressure to a pipeline, Chen teaches a pressure supply device, a pressure sensor, an electric control valve, and a central controller to regulate gas pressure in the pipeline (Chen; abstract). 
Specifically, Chen teaches a compressor 1, pipeline 2, oven 6, first pressure sensor 4, first electric control valve 3, second pressure sensor 8, second electric control valve 9, central controller 10, and pressure reducing valve 5 (Chen; bottom of page 3). The bottom of page 3 of Chen states that the compressor 1 is a gas generating device. In the middle of page 4 of Chen, it describes that the first pressure sensor 4 and second pressure sensor 8 monitor the air pressure inside the pipeline, where the signal is an electric signal that is then transmitted to the central controller 10. Based on the signals from the first pressure sensor 4, the controller 10 adjusts the first electric control valve 3 to open and close. Based on the signals from the second pressure sensor 8, the controller controls the second electric control valve 9 to open and close. 
It would have been obvious to one skilled in the art to modify the apparatus of Danek such that it includes the pressure sensors, control valves, and controller as taught by Chen because Chen teaches that the combination of these devices constitute a pressure regulating system, and that with the central controller receiving feedback from the sensor to control the valves, the pressure is changing in a certain range (Chen; middle of page 4). 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danek (US-5452824-A) in view of Heinz (US-2014/0052078-A1) and Mide (US-2016/0175530-A1).
Regarding claim 19, Danek teaches the actuator of claim 1. Danek does not teach wherein the outlet of the supply block comprises a luer fitting. 
In the same problem solving area of connections between syringes, Heinz teaches a luer connection (Heinz; [0002], [0003]). 
Specifically, Heinz teaches where a syringe is provided with a Luer-lock connection (Heinz; [0005]). A detailed view of the Luer connection is shown in Figure 2, where there is threaded sleeve 10 that has a radially outwardly directed prominence 18 and a Luer cone 8 (Heinz; [0031]).
It would have been obvious to one skilled in the art to modify the cover of Danek that has the opening for supplying pressurized air to the plunger such that it is instead a Luer-lock connection as taught by Heinz because Heinz teaches that the threaded sleeve does not have to be grasped in a region, thus minimizing the danger of contaminating Luer cone (Heinz; [0031]) and because Luer lock fittings have the advantage of providing a secure connection that cannot easily become loose (Mide; [0003]). 
Claim 20 is being interpreted as being dependent on claim 19 see 112(b) section supra. Modified Danek teaches the actuator of claim 19. Modified Danek further teaches wherein the luer fitting is threaded and the supply block is rotatable. 
It is stated by [0031] of Heinz that sleeve 10 is a threaded sleeve. It is understood that the threaded sleeve 10 and Luer cone 8 of Heinz form a luer fitting. 
Note: recitation that “the supply block is rotatable” is an intended use of the supply block that does not provide any additional structure, therefore so long as the prior art is capable of rotating it will read on the claims. As the claim only states that the supply block is rotatable, it is understood that all supply blocks are rotatable. For instance if one were to take the apparatus of Danek seen in Figure 2 and pick it up and spin it, the supply block is rotatable. 

Allowable Subject Matter
Claims 4-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that claim 18 has further objections that need to be addressed, see Objections section supra. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796